Case 2:18-cv-00497-JRG-RSP Document 253 Filed 04/11/20 Page 1 of 2 PageID #: 10004



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION
    UNILOC 2017, LLC,                                  §
         Plaintiff,                                    §
                                                       §     Case No. 2:18-cv-00497-JRG-RSP
    v.                                                 §
                                                       §         JURY TRIAL DEMANDED
    GOOGLE LLC.,                                       §
        Defendant.                                     §

                  MOTION FOR LEAVE TO ACCEPT FILING OUT OF TIME
           In its Order of March 26, 2020 (“Order”), the Court ordered Plaintiff Uniloc 2017, LLC

   (“Uniloc”) to provide by April 3, 2020 a memorandum on the “evidence uncovered in discovery

   supporting or negating the assertion that the accused products perform the steps of the asserted

   patents in this case.” (Dkt. 234 at 2).

           Due to an inadvertent docketing error based on a change of discovery deadlines, Uniloc

   missed that deadline. Defendant Google LLC (“Google”) filed its response under the Order on

   April 10, 2020, three calendar days before the deadline of April 13, 2020. Uniloc apologizes to the

   Court for its omission and respectfully seeks the Court’s leave to accept its court-ordered

   memorandum (“Memorandum”) out of time.

           Accepting the Memorandum out of time will not materially prejudice Google. Uniloc is

   filing its Memorandum before the April 13 due date of Google’s response. To the extent Google

   wishes to address any issues raised in the Memorandum, Uniloc would not oppose any

   supplemental briefing on a schedule that the Court permits.



   Date: April 11, 2020                         /s/ Ryan Loveless
                                                James L. Etheridge
                                                Texas Bar No. 24059147
                                                Ryan S. Loveless
                                                Texas Bar No. 24036997
                                                Brett A. Mangrum
                                                Texas Bar No. 24065671
                                                Travis L. Richins
                                                Texas Bar No. 24061296

                                                   1
Case 2:18-cv-00497-JRG-RSP Document 253 Filed 04/11/20 Page 2 of 2 PageID #: 10005



                                                 Jeff Huang
                                                 Brian M. Koide
                                                 Etheridge Law Group, PLLC
                                                 2600 E. Southlake Blvd., Suite 120 / 324
                                                 Southlake, TX 76092
                                                 Tel.: (817) 470-7249
                                                 Fax: (817) 887-5950
                                                 Jim@EtheridgeLaw.com
                                                 Ryan@EtheridgeLaw.com
                                                 Brett@EtheridgeLaw.com
                                                 Travis@EtheridgeLaw.com
                                                 JHuang@EtheridgeLaw.com
                                                 Brian@EtheridgeLaw.com

                                                 ATTORNEYS FOR PLAINTIFF



                                    CERTIFICATE OF SERVICE

           I certify that on April 11, 2020, the foregoing document was served upon all counsel of
   record for the Defendant via the Court’s electronic filing system.


                                                         /s/ Ryan Loveless
                                                         Ryan Loveless


                             CERTIFICATE TO FILE UNDER SEAL

          Pursuant to the protective order entered in this case, this document is being filed under seal.


                                                         /s/ Ryan Loveless
                                                         Ryan Loveless




                                                    2
